—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered January 9, 1996, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, and imposing a mandatory surcharge, unanimously affirmed.
Defendant’s challenge to the imposition of the surcharge should be raised in the sentencing court by way of a motion for resentencing after the completion of defendant’s sentence (People v Rada, 160 AD2d 552). Consequently, defendant’s claim is premature (People v Velasquez, 198 AD2d 25, lv denied 82 NY2d 932). Concur—Murphy, P. J., Sullivan, Milonas, Mazzarelli and Andrias, JJ.